Citation Nr: 0433019	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a broken right 
wrist.  

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO).

Clarification of issues on appeal

In an April 2002 rating decision, the RO denied entitlement 
to service connection for the following disabilities: broken 
right wrist, fracture of the right finger, bilateral hearing 
loss, tinnitus, and PTSD.  The veteran filed a notice of 
disagreement with that decision in April 2002, and a 
statement of the case (SOC) concerning those issues was 
provided in September 2002.  In November 2002, the veteran 
filed a substantive appeal (VA Form 9) only to the issues of 
entitlement to service connection for a broken right wrist 
and for PTSD.  

Because the veteran did not perfect an appeal as to the 
issues of entitlement to service connection for fracture of 
the right finger, bilateral hearing loss, and tinnitus, these 
issues are not presently before the Board.  See Archbold v. 
Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  The Board notes that 
in an April 2004 statement the veteran acknowledged that he 
was no longer pursuing an appeal as to those issues.

 
In a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective October 19, 2001.  In a June 2003 statement, the 
veteran expressed disagreement with the disability rating 
assigned.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability]; see also Barrera v. Gober, 122 F.3d 1030, 
1032 (Fed. Cir. 1997).  Subsequently, the veteran perfected 
an appeal as to the assigned disability rating.  

In January 2004, the rating for PTSD was increased to 50 
percent, effective October 19, 2001.  The veteran has not 
indicated that he is satisfied with the currently assigned 50 
percent disability rating.  Consequently, the issue of 
entitlement to a disability evaluation in excess of 50 
percent for PTSD remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, he submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2003).

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Additional matter 

During the April 2004 hearing, the veteran's representative 
stated that "[j]ust for the record now in these proceedings 
we will be initiating a claim for individual 
unemployability."  The representative's statement 
constitutes a claim for a total disability rating based on 
individual unemployability (TDIU), and that issue is referred 
to the RO for appropriate action.  
FINDING OF FACT

On April 27, 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he requested that his appeal regarding the issue of 
entitlement to service connection for a broken right wrist be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's appeal as to the 
issue of entitlement to service connection for a broken right 
wrist have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a broken right 
wrist.

On April 27, 2004, the Board received a statement (VA Form 
21-4138) signed by the veteran wherein he stated that he 
wished to withdraw his appeal regarding the issue of 
entitlement to service connection for a broken right wrist.  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran's April 
2004 statement satisfied the requirements for withdrawal of 
his appeal.  38 C.F.R. § 20.204 (2003).

Under 38 U.S.C.A. § 7105, the Board many dismiss any appeal 
which fails to allege Specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of entitlement to 
service connection for a broken right wrist, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.




ORDER

The appeal is dismissed.


REMAND

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.  

For reasons expressed immediately below, the Board believes 
that additional procedural and evidentiary development is 
required before a decision may be rendered as to the issue of 
the veteran's entitlement to an increased disability rating 
for his service-connected PTSD.

Reasons for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

After review of the record, the Board has concluded that in 
regard to the issue of entitlement to an increased rating for 
PTSD the veteran has not received notice that complies with 
the VCAA and Quartuccio.  The Board notes that a November 
2001 VCAA notice letter pertained to the issues of 
entitlement to service connection for a broken right wrist, a 
fractured right finger, bilateral hearing loss, and tinnitus, 
but not PTSD.  There does not appear to have been a 
subsequent letter issued which meets the requirements of the 
VCAA as to the PTSD issue.   

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA examination 

The record reflects that the veteran was last afforded a VA 
examination in April 2003.  At that time, it was noted that 
his psychiatric symptoms had decreased with treatment.  A 
global assessment of functioning (GAF) score of 62 
(indicative of mild symptoms) was assigned.  

However, evidence which was subsequently added to the record 
suggests that the veteran's service-connected PTSD has 
worsened recently.  A July 2003 VA psychiatric note shows 
that the veteran reported that he was not doing well.  He 
reported mood swings and stated that his medication was not 
working as well as it used to.  A GAF score of 58 (reflective 
of moderate symptoms) was noted.  
An October 2003 VA psychiatric note shows continuing 
complaints of increased anxiety.  

During his April 2004 hearing, the veteran submitted 
documentation showing that he had resigned from his job as a 
materials handler at an Air Force base in September 2003.  
Additional records show that in November 2002 the veteran was 
issued a notice of proposed removal from employment for 
making inappropriate comments.  The veteran testified that he 
had problems with outbursts of anger towards coworkers and 
that he knew he would be fired if he did not resign.  He 
indicated that he made physical threats to harm and/or kill 
his coworkers.  

Given the above evidence, which suggests that the veteran's 
condition has worsened since the April 2003 VA examination, 
the Board feels that an additional examination is necessary 
to properly evaluate the increased rating claim.  
Under such circumstances, another VA examination is 
warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The veteran's 
representative has requested that a new VA examination be 
conducted.  See the April 2004 hearing transcript, pg. 9.  
  
Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to his PTSD claim.  That is the 
veteran must be informed about 
information and evidence not of record 
that is needed to substantiate his 
claims; what information and evidence VA 
will seek to provide and what he must 
provide; and that he should provide any 
evidence in his possession that pertains 
to these claims.  

2.  The veteran should be contacted and 
asked to provide information concerning 
any recent treatment or hospitalization 
pertaining to his service-connected PTSD.  
If the veteran responds that such 
evidence exists, VBA should take 
appropriate steps to secure it.

3.  VBA should schedule the veteran for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



